IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,734-01




EX PARTE DONALD L. THOMPSON, Applicant
 



ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 414239-A IN THE 174TH DISTRICT COURT
FROM HARRIS COUNTY




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to fifty years’ imprisonment.  The Fourteenth Court of Appeals affirmed his
conviction.  Thompson v. State, No. B14-85-00382-CR (Tex. App.—Houston [14th Dist.] 1987, pet.
ref’d).  
            Applicant contends that he is actually innocent and was denied his right to assert a complete
defense.  After holding evidentiary hearings on February 2 and September 6, 2012, the trial court
made findings of fact and conclusions of law and recommended that we deny relief.  The reporter’s
record of the February 2 hearing was not, however, forwarded with the habeas record.  If the record
of the hearing has not been transcribed, the trial court shall order the reporter to do so and then order
the District Clerk to forward the record to this Court.  If the record has been transcribed, the trial
court shall order the District Clerk to forward it to this Court.  
            A supplemental record containing the reporter’s record of the February 2 hearing shall be
forwarded to this Court within 90 days of the date of this order.  Any extensions of time shall be
obtained from this Court.
 
Filed: April 9, 2014
Do not publish